Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that previously cited prior art, Bartha, does not teach the limitation where the MRI device has a nonhomogeneous magnetic field. Applicant goes on to argue that Bartha teaches the opposite: a highly homogeneous magnetic field created by auto-shimming the magnet/region of interest using FASTMAP, incorporating all available linear and higher-order shims.
	However, the examiner respectfully disagrees. Applicant’s arguments in fact confirm that Bartha teaches the MRI device has a nonhomogeneous magnetic field. Bartha does in fact teach auto-shimming [See Page 744]. Auto-shimming is the process of correcting the inhomogeneity of a main magnetic field in MRI. There would be no purpose of performing auto-shimming if the field was already homogeneous; and therefore, the MRI device does indeed have a non-homogeneous magnetic field. Reference Gruetter (“Automatic, Localized in Vivo Adjustment of All First- and Second-Order Shim Coils”) which teaches the auto-shim method  that is used in Bartha. In Gruetter, the auto-shim method is used to correct inhomogeneity [See Page 805-806. Improved homogeneity is obtained but there is still a little inhomogeneity, see page 809]. See also US 2011/0221439 which teaches using auto-shimming to correct inhomogenous magnetic fields, but is still limited in fully correcting the magnetic field [¶0011-0013]. Similarly, see also US 2007/0265520 or US 2004/0056660 [See ¶0018-0021] which also teach using auto-shimming to correct non-uniformity in the that is caused by distortion of a magnet.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Bartha is silent as to any possibility that background field inhomogeneities can possibly contribute to varied local magnetic susceptibility as was first recognized by the Applicant.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The current claim language does not include any limitations that relate show the nonhomogeneous magnetic field relates to the varied local magnetic susceptibility. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “a magnetic resonance imaging (MRI) device having a nonhomogeneous magnetic field” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
More of applicant’s arguments deal that the gradients caused by a non-homogeneous B0 field have specific resulting effects of the acquired MRI images. However, none of the claim limitations disclose these specific effects and how they relate to determining varied local magnetic susceptibility. 
Therefore, the arguments are not considered persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 10, 12-13, 18-20, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartha (“In Vivo 1H2O T2t Measurement in the Human Occipital Lobe at 4T and 7T by Carr-Purcell MRI: Detection of Microscopic Susceptibility Contrast)”.

Regarding claim 1, Bartha teaches a method of detecting a portion within a tissue that has a variation of local magnetic susceptibility using a magnetic resonance imaging (MRI) device having a nonhomogeneous magnetic field [Page 747, right column wherein there are a plurality of magnetic field differences at 7T. Further, the reference teaches changing the magnetic field from 4T to 7T, wherein the field strength would change and considered non-homogeneous. Page 744, wherein auto-shimming is performed. Shimming is known in the art and used to correct magnetic field inhomogeneity. Therefore, there is an inhomogeneous magnetic field, otherwise auto-shimming would not need to be performed. See also rest of reference which teaches local gradients in the magnetic field.], the method comprising: 
	transmitting, by the MRI device, a first spin-echo pulse sequence to the tissue, wherein the first spin-echo pulse sequence comprises a first number of refocus pulses and a first echo time (TE) value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
	obtaining, by the MRI device, a first image of the tissue [Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
	transmitting, by the MRI device, a second spin-echo pulse sequence to the tissue, wherein the second spin-echo pulse sequence comprises a second number of refocus pulses and a second TE value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
	obtaining, by the MRI device, a second image of the tissue [Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
	determining one or more locations within the second image of the tissue having a signal intensity that is different than the signal intensity of the same one or more locations within the first image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.]; and
	identifying a portion of tissue that has a varied local magnetic susceptibility based on the determined one or more locations within the second image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.], 
wherein the first number of refocus pulses and the second number of refocus pulses are different [Fig. 1, wherein CP-LASER includes the MLEV 180 degree pulses (which are equivalent to refocusing pulses) that LASER does not include. See also rest of reference.].

Regarding claim 4, Bartha further teaches wherein identifying the portion of tissue further comprises identifying a location within the tissue where an effective TE of the first pulse sequence and second pulse sequence are identical [See Page 744 and Fig. 3, wherein susceptibility images are determined when the effective echo times of the first and second pulse sequence are the same due to the same echo times and acquiring the images with the same interleaving sequence for acquiring k-space. The susceptibility is determined using the same effective echo time and the signal intensity differences.].

Regarding claim 6, Bartha further teaches wherein the first number of refocus pulses is less than the second number of refocus pulses [Page 744 and Fig. 1, wherein the first pulse sequence is considered the LASER pulse sequence which has less 180 degree pulses than CP-LASER. See also rest of reference.].

Regarding claim 7, Bartha further teaches wherein the second number of refocus pulses is less than the first number of refocus pulses [Page 744 and Fig. 1, wherein the second pulse sequence is considered the LASER pulse sequence which has less 180 degree pulses than CP-LASER. See also rest of reference.].

Regarding claim 10, Bartha further teaches wherein the tissue is a brain [Fig. 3 and page 744-746. See also rest of reference.].

Regarding claim 12, Bartha further teaches further comprising transmitting the identified portion of the tissue to a display [See Fig. 3, wherein images of the brain are displayed. See also rest of reference.].

Regarding claim 13, Bartha further teaches wherein the signal intensity difference between the first image of the tissue and the second image of the tissue is caused by the strength of local magnetic susceptibility gradients [Fig. 3 and page 744-746. See also rest of reference.].

Regarding claim 18, Bartha teaches a system for detection of a portion within a tissue that has a variation of local magnetic susceptibility, the system comprising a magnetic resonance imaging (MRI) device configured to: 
emit a nonhomogeneous magnetic field [Page 747, right column wherein there are a plurality of magnetic field differences at 7T. Further, the reference teaches changing the magnetic field from 4T to 7T, wherein the field strength would change and considered non-homogeneous. Page 744, wherein auto-shimming is performed. Shimming is known in the art and used to correct magnetic field inhomogeneity. Therefore, there is an inhomogeneous magnetic field, otherwise auto-shimming would not need to be performed. See also rest of reference which teaches local gradients in the magnetic field.]; 
transmit a first spin-echo pulse sequence to the tissue, wherein the first spin-echo pulse sequence comprises a first number of refocus pulses and a first echo time (TE) value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
obtain a first image of the tissue [Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
transmit a second spin-echo pulse sequence to the tissue, wherein the second spin-echo pulse sequence comprises a second number of refocus pulses and a second TE value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
obtain a second image of the tissue [Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
determine one or more locations within the second image of the tissue having a signal intensity that is different than the signal intensity of the same one or more locations within the first image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.]; and 
identify a portion of tissue that has a varied local magnetic susceptibility based on the determined one or more locations within the second image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.], 22058966.14 233905-30058Application Serial No. 16/446,965PATENT 
wherein the first number of refocus pulses and the second number of refocus pulses are different [Fig. 1, wherein CP-LASER includes the MLEV 180 degree pulses (which are equivalent to refocusing pulses) that LASER does not include. See also rest of reference.].

Regarding claim 19, Bartha teaches a non-transitory computer program product for detection of a portion within a tissue that has a variation of local magnetic susceptibility, the non-transitory computer program product comprising instructions which, when executed by a computer, cause the computer to: 
cause one or more components of a magnetic resonance imaging (MRI) device having a nonhomogeneous magnetic field [Page 747, right column wherein there are a plurality of magnetic field differences at 7T. Further, the reference teaches changing the magnetic field from 4T to 7T, wherein the field strength would change and considered non-homogeneous. Page 744, wherein auto-shimming is performed. Shimming is known in the art and used to correct magnetic field inhomogeneity. Therefore, there is an inhomogeneous magnetic field, otherwise auto-shimming would not need to be performed. See also rest of reference which teaches local gradients in the magnetic field.] to transmit a first spin-echo pulse sequence to the tissue, wherein the first spin-echo pulse sequence comprises a first number of refocus pulses and a first echo time (TE) value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
obtain a first image of the tissue [Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
cause the one or more components of the MRI device to transmit a second spin-echo pulse sequence to the tissue, wherein the second spin-echo pulse sequence comprises a second number of refocus pulses and a second TE value [Fig. 1 and Methods section, wherein CP-LASER and LASER spin echo pulse sequences are performed. See also rest of reference.]; 
obtain a second image of the tissue [Pages 743-744, wherein images are acquired from each pulse sequence. See also rest of reference.]; 
determine one or more locations within the second image of the tissue having a signal intensity that is different than the signal intensity of the same one or more locations within the first image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.]; and 
identify a portion of tissue that has a varied local magnetic susceptibility based on the determined one or more locations within the second image of the tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.], 
wherein the first number of refocus pulses and the second number of refocus pulses are different [Fig. 1, wherein CP-LASER includes the MLEV 180 degree pulses (which are equivalent to refocusing pulses) that LASER does not include. See also rest of reference.].

Regarding claim 20, the same reasons for rejection of claim 4 also apply to this claim. Claim 20 is merely the apparatus version of method claim 4.

Regarding claim 25, the same reasons for rejection of claim 12 also apply to this claim. Claim 25 is merely the apparatus version of method claim 12.

Regarding claim 26, the same reasons for rejection of claim 13 also apply to this claim. Claim 26 is merely the apparatus version of method claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 16-17, 24, and 29-30 are rejected under 35 U.S.C. 103 a s being unpatentable over Bartha, in view of Ye (US 2018/0017652).

Regarding claim 3, Bartha teaches the limitations claim 1, which this claim depends from.
	Bartha further teaches using different echo times [See methods section. See also rest of reference.].
	However, Bartha is silent in teaching wherein the first TE value and the second TE value are different.
	Ye, which is also in the field of MRI, teaches wherein the first TE value and the second TE value are different [¶0075-0077; ¶0138; Fig. 8A-B, wherein different echo times are used to acquire the susceptibility weighted image. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is known to use different echo times to determine a susceptibility weighted image [Ye – Fig. 8A-B and corresponding description. See also rest of reference.]. 

Regarding claim 11, Bartha teaches the limitations claim 1, which this claim depends from.
	However, Bartha is silent in teaching wherein the MRI is a permanent magnet MRI.
	Ye, which is also in the field of MRI, teaches wherein the MRI is a permanent magnet MRI [¶0053. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is known to use different magnetic field generators including permanent magnet, superconducting magnets, resistive magnets, etc. [Ye – ¶0053. See also rest of reference.]. 

Regarding claim 16, Bartha teaches the limitations claim 1, which this claim depends from.
	However, Bartha is silent in teaching further comprising applying a fast spin- echo sequence to the tissue to obtain a readout of the tissue.
	Ye, which is also in the field of MRI, teaches further comprising applying a fast spin- echo sequence to the tissue to obtain a readout of the tissue [¶0064-0065. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is known to use fast spin echo sequences (as the spin echo sequence) to produce images  [Ye – ¶0064-0065. See also rest of reference.]. 

Regarding claim 17, Bartha and Ye teach the limitations claim 16, which this claim depends from.
	However, Bartha is silent in teaching further comprising applying multiple spin-echo pulse sequences during a predetermined time period prior to applying the fast spin-echo sequence.
	Ye, which is also in the field of MRI, teaches further comprising applying multiple spin-echo pulse sequences during a predetermined time period prior to applying the fast spin-echo sequence [Fig. 3 and ¶0069-0071, wherein steps 304-305 are repeated multiple times. Therefore, the FSE pulse sequence is executed multiple times before a last FSE pulse sequence is executed. ¶0064-0065. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Ye because both Bartha and Ye teach acquiring susceptibility weighted images and further because Ye teaches it is known to use fast spin echo sequences (as the spin echo sequence) to produce images  [Ye – ¶0064-0065. See also rest of reference.]. 

Regarding claim 24, the same reasons for rejection of claim 11 also apply to this claim. Claim 24 is merely the apparatus version of method claim 11.

Regarding claim 29, the same reasons for rejection of claim 16 also apply to this claim. Claim 29 is merely the apparatus version of method claim 16.

Regarding claim 30, the same reasons for rejection of claim 17 also apply to this claim. Claim 30 is merely the apparatus version of method claim 17.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Katscher (US 2018/0011158).

Regarding claim 5, Bartha teaches the limitations claim 1, which this claim depends from.
	Bartha further teaches acquiring the first image of the tissue and the second image of the tissue identifying the portion of tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.].
	However, Bartha is silent in teaching applying a correction matrix to the first image of the tissue and the second image of the tissue, and wherein the correction matrix is based on at least two calibration images taken using the MRI device.
	Katscher, which is also in the field of MRI, teaches applying a correction matrix to the first image of the tissue and the second image of the tissue, and wherein the correction matrix is based on at least two calibration images taken using the MRI device [¶0143-0144, phase images are acquired to generate a B0 map using a phantom. ¶0136-0137, wherein the distortions are corrected using the B0 map. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Katscher because Katscher teaches that it is known in the art to acquire calibration images to determine a B0 map and correct for geometric distortions using the acquired B0 map [Katscher - ¶0136, ¶0143-0144.See also rest of reference.].

Regarding claim 21, the same reasons for rejection of claim 5 also apply to this claim. Claim 21 is merely the apparatus version of method claim 5.

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Smith (US 2003/0006770).

Regarding claim 8, Bartha teaches the limitations claim 1, which this claim depends from.
	However, Bartha is silent in teaching further comprising acquiring one or more calibration images from a phantom which is void of internal susceptibility gradients.
	Smith, which is also in the field of MRI, teaches acquiring one or more calibration images from a phantom which is void of internal susceptibility gradients [¶0128-0130, the phantom is made of uniform material (water) and will not have susceptibility gradients. The correction is applied to the image data. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Smith because Smith teaches it is known in the art to use phantoms and which will be beneficial so a B0 map can be acquired and the B0 inhomogeneities can be corrected [Smith - ¶0128-0130. See also rest of reference.]. 

Regarding claim 9, Bartha and Smith teach the limitations claim 8, which this claim depends from.
	Bartha further teaches acquiring the first image of the tissue and the second image of the tissue identifying the portion of tissue [Fig. 3, which is the normalized difference between the CP-LASER and LASER images. There is a difference in signal intensity which shows susceptibility. See also rest of reference.].
	However, Bartha is silent in teaching further comprising: generating a correction matrix based on the one or more calibration images; and applying the generated correction matrix on at least one of the first image of the tissue and the second image the second image of the tissue.
	Smith, which is also in the field of MRI, teaches further comprising: generating a correction matrix based on the one or more calibration images [¶0128-0130, wherein an image is created to determine a correction matrix. See also rest of reference.]; and applying the generated correction matrix on at least one of the first image of the tissue and the second image the second image of the tissue [¶0128-0130, the phantom is made of uniform material (water) and will not have susceptibility gradients. The correction is applied to the image data. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Smith because Smith teaches it is known in the art to use phantoms and which will be beneficial so a B0 map can be acquired and the B0 inhomogeneities can be corrected [Smith - ¶0128-0130. See also rest of reference.].

Regarding claim 22, the same reasons for rejection of claim 8 also apply to this claim. Claim 22 is merely the apparatus version of method claim 8.

Regarding claim 23, the same reasons for rejection of claim 9 also apply to this claim. Claim 23 is merely the apparatus version of method claim 9.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Peng (US 2019/0087688).

Regarding claim 14, Bartha teaches the limitations claim 1, which this claim depends from.
	Bartha further teaches further comprising: weighting the first image of the tissue and the second image of the tissue with relaxation time T2 [See Methods section and In Vivo measurement sections. See also rest of reference.].
	However, Bartha is silent in teaching generating an image mask and 17U.S. Patent ApplicationAttorney Docket No: P-579449-USsuperimposing the image mask on the weighted first image of the tissue and the second image of the tissue.
	Peng, which is also in the field of MRI, teaches generating an image mask and 17U.S. Patent ApplicationAttorney Docket No: P-579449-USsuperimposing the image mask on the weighted first image of the tissue and the second image of the tissue [¶0091-0093. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Peng because Bartha teaches the disclosed methods are to provide images of the brain for determining tissues contrasts in the brain and Peng also teaches acquiring brain images and using a mask image to segment the brain tissues [Peng - ¶0091-0093].

Regarding claim 27, the same reasons for rejection of claim 14 also apply to this claim. Claim 27 is merely the apparatus version of method claim 14.

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bartha, in view of Li (US 2015/0301136).

Regarding claim 15, Bartha teaches the limitations claim 1, which this claim depends from.
	Bartha further teaches wherein at least one of the first spin-echo pulse sequence and the second spin-echo pulse sequence is a 3-dimensional sequence [See Fig. 3. See also rest of reference.].
	However, Bartha is silent in teaching wherein at least one of the first spin-echo pulse sequence and the second spin-echo pulse sequence is a 3-dimensional sequence.
	Li, which is also in the field of MRI, teaches wherein at least one of the first spin-echo pulse sequence and the second spin-echo pulse sequence is a 3-dimensional sequence [¶0013. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bartha and Li because Bartha teaches that the spin echo sequence is used to acquire T2 weighted images and Li teaches it is known in the art the art to collect 3D T2 weighted images [Li - ¶0013] and Li also teaches acquiring susceptibility weighted images [Li - abstract], which is a goal of Bartha.

Regarding claim 28, the same reasons for rejection of claim 15 also apply to this claim. Claim 28 is merely the apparatus version of method claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896